DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.
Claim Status
3.	Claims 1-7, 9-21 and 23-29 are currently pending
	Claims 8 and 22 stand canceled

Reply to Arguments
4.	Applicant’s arguments with respect to claims 1-7, 9-21 and 23-29, have been considered but are moot in view of the new grounds of rejection. 
A new search and consideration has been performed.
	Applicant’s representative is encouraged to contact the Office with matter deemed to advance the prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-7, 9-21 and 23-29 are rejected under 35 U.S.C. 103 as being obvious over BROSS B ET AL: (hereinafter Bross) “Versatile Video Coding (Draft 4)” JVET MEETING; 28190109 - 20198118; MARRAKECH, 9 March 2019 (2019-83-09; THE JOINT VIDEO EXPLORATION TEAM OF ISO/I EC JTC1/SC29/WG11 AND ITU-T SG.16 WP 3 Document: JVET-M1001-v6, and Xin Zhao et al., (hereinafter Zhao) (US 2016/0219290) in view of  Kim Hui Yong et al., (hereinafter Kim) (AU 2018201742A1).
The applied reference has a common inventor to Zhao, with the instant application being published more than one year prior to the effective filing date which is considered valid anticipatory reference under the 35 U.S.C. 102 provisions.
The applied reference has a common inventor to Zhao, with the instant application being published more than one year prior to the effective filing date which is considered valid anticipatory reference under the 35 U.S.C. 102 provisions.
Re Claim 1. (Currently Amended) Bross discloses, a method of decoding video data (a method for Versatile Video Coding decoding, Sec.8), the method comprising: 
inferring, for a current transform block of a current video block, a transform type from a plurality of transform types (see code lines in Table 7.3.6.9 “Transform Tree syntax” Sec.7, inferring the transform block at line-1 assigning true value (-1) to, InferTuCbtLuma=1 and selecting the ISP split at line-2, and following code lines-3 to 12) that includes one or more discrete cosine transforms (DCTs) and one or more discrete sine transforms (DSTs), wherein inferring the transform type comprises (inferring for a current video block prediction the transform types including DCT and DST is taught at Sec.8.7.4.1 to Transform matrix derivation at Sec.8.7.4.2-8.7.4.3): 
determining a size of the current transform block (determining the height and the width of the current transform block, Sec.8.7.4.1); 
determining whether the current video block is partitioned using intra-subblock partitioning (ISP) (determining whether the current partition is in intra-subblock at the program code lines determining the split type e.g., IntraSubPartitionSplitType not being equal to the original not split block e.g., == ISP_NO_SLIT or “IF NOT”,   !== ISP_NO_SLIT, checking the horizontal and vertical transform type e.g., trTypeHor and trTypeVer at Sec.8.7.4.1 and the renumbered code lines in Table 7.3.6.9 Sec.7, executing the Transform tree according to the ISP split process Lines-1 to 13 with highlights, below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

or, Sec.7, Lines 1-5 in Table 7.3.6.10 herein reproduced for brevity

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
); and 
responsive to determining that the size of the current transform block satisfies a size threshold and that the current video block is partitioned using ISP (see the partition size conditions of the sub-partitions, ISP for width and height, at Lines-2 to 12 in Sec.7, Table 7.3.6.9 above depicted), 
selecting, a particular DST of the one or more DSTs as the selected transform type (in response, if the ISP condition is satisfied e.g., as true, selecting the DST-7 transform per Table 8-15 at Sec.8.7.4.1 Pg.229-230); 
transforming, using the selected transform type, the current transform block to obtain a block of reconstructed residual data for the video block (using the selected transform type, coding the residual video block coefficients, per Table 7.3.6.10 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and Table 7.3.6.11 “Residual coding syntax” at Pg.51 and also Sec.8.7.4) ; and 
reconstructing, based on the reconstructed residual data for the video block, the video block (reconstructing the residual to the video block, Sec.8.7 and 8.7.5 at the decoding prediction loop, of the coding process described under Sec.8). 
However, Bross does not expressly teach about, selecting - , wherein selecting the particular DST comprises selecting the particular DST regardless of an intra prediction mode selected to predict the current video block;
Zhao teaches this limitation by, selecting - , wherein selecting the particular DST comprises selecting the particular DST regardless of an intra prediction mode selected to predict the current video block (selecting the DST Par.[0034], where the selected transform sub-sets may be the same regardless the TU size, the number of transforms for the different intra-prediction modes which may be the same, Par.[0145], e.g., disregarding the prediction modes, the DST, DST transform subsets remain the same, Par.[0146] or having different transforms being used for different intra-prediction modes, Par.[0113], or selecting the transform sub-sets for any intra prediction modes according to other information than the intra-mode applied, Par.[0131]);
Furthermore and in the alternative, Kim emphasizes such method of selecting the DST transform disregarding the intra-prediction mode as claimed, selecting  , wherein selecting the particular DST comprises selecting the particular DST regardless of an intra prediction mode selected to predict the current video block ( as herein reproduced,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and under the “Background Art” at points [9], [10]);
The ordinary skilled in the art would have found obvious to consider the disclosure in Bross for selecting different transform sub-sets of DCT/DST and apply teachings in Zhao specifically selecting the respective transform sub-sets, disregarding the intra-prediction modes used, being sought to improve the intra coding efficiency by applying selective transform sub-sets of DCT and DST in obtaining the transform coefficients, per (Zhao: Par.[0112]) and where the art to Kim emphasizes the DST transform being applied as claimed, motivated by a lower computational resource by reducing the complexity in deriving the scanning direction, at Par.[0170], hence deeming the combination predictable in terms of the claimed matter. 


Re Claim 2. (Original) Bross, Zhao and  Kim disclose, the method of claim 1, 
Bross teaches, wherein the one or more DCTs include one or more of a DCT-1, a DCT-2, a DCT-3, a DCT-4, a DCT-5, a DCT-6, a DCT-7, and a DCT-8 (in Table 8-15 e.g., the value “0” indicates the using of DCT-2 transform and Sec.8.7.4.3, Pg.232-233).  

Re Claim 3. (Original) Bross, Zhao and  Kim disclose, the method of claim 2, 
Bross teaches, wherein the one or more DSTs include one or more of a DST-1, a DST-2, a DST-3, a DST-4, a DST-5, a DST-6, a DST-7, and a DST-8 (in Table 8-15 e.g., the value “1” indicates the using of DST-7 transform, Pg.234-235).  

Re Claim 4. (Original) Bross, Zhao and  Kim disclose, the method of claim 3, 
Bross teaches, wherein determining that the size of the current transform block satisfies the size threshold comprises determining that the size of the current transform block is greater than a lower bound and less than an upper bound (determining the condition of the size of the current transform block by comparing the width and height e.g., of the horizontal and vertical size to a threshold, where the size of the current transform is lower than an upper bound and higher than a lower bound threshold, Table 8-15 and at code 7.3.6.9 below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
).  

Re Claim 5. (Original) Bross, Zhao and  Kim disclose, the method of claim 4, 
Bross teaches, wherein selecting the particular DST comprises selecting the DST-7 responsive to determining that the size of the current transform block satisfies the size threshold and that the current video block is partitioned using ISP (if the size threshold condition is met using, DST-7 transform based on Table 8-16, value “1”).  

Re Claim 6. (Original) Bross, Zhao and  Kim disclose, the method of claim 5, further comprising: 
Bross teaches, responsive to determining that the size of the current transform block does not satisfy the size threshold and that the current video block is partitioned using ISP, selecting a particular DCT of the one or more DCTs as the selected transform type (using the DCT-2 transform if the size threshold condition is not met based on Table 8-15, value “0”).  

Re Claim 7. (Original) Bross, Zhao and  Kim disclose, the method of claim 6, 
Bross teaches, wherein selecting the particular DCT comprises selecting the DCT-2 responsive to determining that the size of the current transform block does not satisfy the size threshold and that the current video block is partitioned using ISP (the same rationale for the claim reciting similar matter by different syntax is applied according to claim 6 if threshold is not satisfied, Table 8-15, value “0”).  

Re Claim 8. (Canceled)

Re Claim 9. (Previously Presented) Bross, Zhao and  Kim disclose, the method of claim 1, 
Bross teaches, wherein determining the size of the current transform block comprises: 
determining a width of the current transform block; and 
determining a height of the current transform block (the width and height of the current transform block is determined as e.g., 4x4, Sec.8.7.4.1 and Code at Table 7.3.6.9).  

Re Claim 10. (Original) Bross, Zhao and  Kim disclose, the method of claim 9, 
Bross teaches, wherein selecting the transform type comprises selecting a transform type for horizontal use and selecting a transform type for vertical use, the method further comprising: 
selecting the DST-7 as the selected transform type for horizontal use responsive to determining that the width of the current transform block satisfies a width size threshold and that the current video block is partitioned using ISP (selects the DST-7 for the variable value of “1” when the width of the current transform block satisfies the threshold for blocks partitioned under ISP, per Table 8-15); and 
selecting the DST-7 as the selected transform type for vertical use responsive to determining that the height of the current transform block satisfies a height size threshold and that the current video block is partitioned using ISP (selects the DST-7 for the variable value of “1” when the height of the current transform block satisfies the threshold for blocks partitioned under ISP, per Table 8-15).  

Re Claim 11. (Original) Bross, Zhao and  Kim disclose, the method of claim 10, 
Bross teaches, wherein the width threshold equals the height threshold (see Table 8-15 and deriving the width and height variables according to Eq.9-35 at Sec.9.5.4.2.6 highlighted below


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
).  

Re Claim 12. (Original) Bross, Zhao and  Kim disclose, the method of claim 11, 
Bross teaches, wherein the width threshold and the height threshold are both 16 samples (the Table 8-15 discloses that the width threshold is equal to the height threshold, and the number of width and height samples is 16).  

Re Claim 13. (Original) Bross, Zhao and  Kim disclose, the method of claim 12, 
Bross teaches, wherein inferring the transform type for the current transform block comprises inferring the transform type for the current transform block responsive to determining that multiple transform selection (MTS) is enabled for the current video block (inferring the transform type is determined at the multiple transform selection, Mts variable implicit MtsEnabled  code is true e.g., equal to “1”, then deciding for the horizontal tsTypeHor and vertical tsTypeVer transform type of the current block, Sec.8.7.4.1, Pg.229-230).  

Re Claim 14. (Original) Bross, Zhao and  Kim disclose, the method of claim 8, wherein whether the current video block is partitioned using ISP comprises: 
Bross teaches, determining, based on values of one or more syntax elements decoded from a video bitstream, whether the current video block is partitioned using ISP (at the time of determining the horizontal tsTypeHor and vertical tsTypeVer transform type of the current block, it is checked if the IntraSubPartitionSplitType is not equal to ISP_NO_SPLIT state, Sec.8.7.4.1, Pg.229).  

Re Claim 15. (Currently Amended) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 1, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 16. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 2, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 17. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 3, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 18. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 4, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 19. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 5, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 20. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 6, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 21. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 7, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 22. (Canceled)

Re Claim 23. (Previously Presented) Bross, Zhao and  Kim disclose, a device for coding video data, depending from claim 15 the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 9, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 24. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 10, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 25. (Original) Bross and Zhao disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 11, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 26. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 12, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 27. (Original) Bross, Zhao and  Kim disclose, a device for coding video data, the device comprising a memory configured to store video blocks and one or more processors inherently implemented in circuitry designed for the coding algorithms of a program code stored and fetched from a memory under the control of a processor executing and performing each and every step and in the same order of the prediction and decoding method of claim 13, as it would be implicitly associated with the video /picture coder apparatus described in the art of reference (Bross:Abstract), hence it is rejected on the same evidentiary premises mutatis mutandis.

	Re Claim 28. (Currently Amended) Bross, Zhao and  Kim disclose, a computer-readable storage medium storing instructions that, when executed, cause the one or more processors of a video coding device to perform each and every steps and in the same order as recited at claim 15, hence it is rejected under the same evidentiary premises mutatis mutandis.

	Re Claim 29. (Currently Amended) Bross, Zhao and  Kim disclose, a computer-readable storage medium storing instructions that, when executing the selection of a DCT or DST modes regardless  the cause the one or more processors of a video coding device to perform each and every steps and in the same order as recited at claim 10, hence it is rejected under the same evidentiary premises mutatis mutandis.

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487


/DRAMOS KALAPODAS/